Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.
The amended claims filed 8/2/22 are acknowledged; claims 1, 5, 6, 8, 10, 13-21 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “wherein the electrical power supplied from the rig is bifurcated at the subsea wellhead assembly” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5, 6, 8, 10, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biester (US 20040031940) in view of McMahon, Jr. et al (US 5070904) in further view of Smedstad et al. (US 20070107907).
CLAIM 1:  Biester discloses a drilling system.  The system comprises a subsea wellhead assembly configured to perform a plurality of drilling functions (Figs. 1, 2; paragraph 0002).  Wherein the subsea wellhead assembly comprises a wellhead and a blowout preventer stack mounted above the wellhead (see Figs. 1, 2; paragraph 0002).  Wherein the plurality of drilling functions of the subsea stack is effected electrically and without supply of hydraulic fluid and using the electric power as each of the said plurality of drilling functions is performed (see paragraph 0005; actuation via electric motors 5, 6), and wherein at least one drilling function of the plurality of drilling functions is actuating a blowout preventer component of the blowout preventer stack (see paragraph 0049 and closing device 2).  The BOP is connected to a remote power supply via an electrical cable (paragraph 0055).
Biester fails to disclose a rig; or wherein an electrical power supply on the rig is connected to the subsea wellhead assembly via an electrical cable, which provides power from the rig to the subsea wellhead assembly, wherein the electrical power supply on the rig is connected to a backup power supply on the rig, the backup power supply comprising at least one of a battery, a capacitor bank, and a flywheel-driven generator; or wherein the electrical power supplied from the rig is bifurcated at the subsea wellhead assembly.
McMahon discloses a subsea BOP system.
McMahon discloses a subsea BOP (110) that is attached to a subsea wellhead (Fig. 7) and a rig (11) on ship 10.  A battery on the rig supplies power to BOP related elements (see col. 6, lines 33-50).
It would be obvious to one of ordinary skill in the art at the time of fling to modify the system of Biester to be attached to a rig as the subsea BOP of McMahon as described in the claims as a combination of known prior art elements in which the rig of McMahon would predictably function in the same manner in the combination as it does in the prior art as a means of extracting the hydrocarbons from the wellhead.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the system of Biester to use the battery of McMahon as a power source as a combination of known prior art elements as Biester teaches to power the BOP from remote location and McMahon teaches that batteries can be placed on the rig.
Smedstad discloses a system for controlling subsea wells.
Smedstad discloses bifurcating the electrical power (see paragraph 0027, 0028 splitting the power).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the combination to bifurcate the power as in Smedstad as described in the claim as a combination of known prior art elements as Smedstad teaches the bifurcation reduces costs by reducing the number of lines needed (see paragraph 0027).  One of ordinary skill in the art would predict reasonable success in the combination as the splitting would serve the same function in the combination as it does in the prior art.
CLAIM 5:  Biester discloses the subsea wellhead assembly is not connected so as to supply the hydraulic control fluid to the subsea wellhead assembly (there is not hydraulic fluid connections).
CLAIM 6:  The plurality of drilling functions comprises actuating a valve or a connector of the blowout preventer stack of the subsea wellhead assembly (activating closing device 2).
CLAIM 8:  Biester discloses a drilling system.  The system comprises a subsea wellhead assembly configured to perform multiple drilling functions (Figs. 1, 2; paragraph 0002), wherein the subsea wellhead assembly comprises a wellhead (see Figs. 1, 2; paragraph 0002); and a blowout preventer stack (1) mounted above the wellhead (see Figures).  The blowout preventer stack having electrically actuated blowout preventers (via motors 4, 5), and wherein the subsea wellhead assembly is not connected so as to provide hydraulic control fluid from above to the subsea wellhead assembly to enable the multiple drilling functions (no hydraulic connections).  The BOP is connected to a remote power supply via an electrical cable (paragraph 0055).
Biester fails to disclose a rig; or wherein an electrical power supply on the rig is connected to the subsea stack via an electrical cable, which provides power from the rig to the subsea stack, wherein the electrical power supply on the rig is connected to a backup power supply on the rig, the backup power supply comprising at least one of a battery, a capacitor bank, and a flywheel-driven generator; or wherein the electrical power supplied from the rig is converted to a plurality of different votages at the subsea assembly.
McMahon discloses a subsea BOP (110) that is attached to a subsea wellhead (Fig. 7) and a rig (11) on ship 10.  A battery on the rig supplies power to BOP related elements (see col. 6, lines 33-50)
It would be obvious to one of ordinary skill in the art at the time of fling to modify the system of Biester to be attached to a rig as the subsea BOP of McMahon as described in the claims as a combination of known prior art elements in which the rig of McMahon would predictably function in the same manner in the combination as it does in the prior art as a means of extracting the hydrocarbons from the wellhead.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the system of Biester to use the battery of McMahon as a power source as a combination of known prior art elements as Biester teaches to power the BOP from remote location and McMahon teaches that batteries can be placed on the rig.
Smedstad discloses bifurcating the electrical power at different voltages (see paragraph 0027, 0028 splitting the power).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the combination to bifurcate the power as in Smedstad as described in the claim as a combination of known prior art elements as Smedstad teaches the bifurcation reduces costs by reducing the number of lines needed (see paragraph 0027).  One of ordinary skill in the art would predict reasonable success in the combination as the splitting would serve the same function in the combination as it does in the prior art.
CLAIM 10:  The electrical cable also carries data communication between the subsea wellhead assembly and the rig (for monitoring, see paragraph 0008).
CLAIM 13:  The blowout preventer stack is a lower blowout preventer stack configured to perform a first subset of the multiple drilling functions (see Biester Fig. 1, 2)
McMahon discloses the subsea wellhead assembly further comprises a lower marine riser package configured to perform a second subset of the multiple drilling functions (see col. 7, lines 15-23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bieber to include a lower marine riser package as in McMahon as described in the claims as a combination of known prior art elements in which one of ordinary skill in the art would reasonably predict the LMRP would function in the same manner of performing drilling functions.
CLAIM 14:  The BOP of Bieber functions without hydraulic control.
CLAIM 15:  It would be obvious to one of ordinary skill in the art at the time of filing to modify the lower marine riser package to perform each drilling function of the first subset of the multiple drilling functions without hydraulic control fluid as done in Bieber as it would be efficient to have the BOP and the LMRP be powered by the same source.
CLAIM 16:  None of the drilling functions performed by the subsea wellhead assembly are effected with hydraulic control fluid (see claims 14, 15).
CLAIMS 17-20:  These methods are inherent to the above structures.
CLAIM 21:  Biester fails to disclose the plurality of drilling functions comprises actuating a shear ram blowout preventer component to shear a drillpipe.
McMahon discloses ram blowout preventer valves (“shear ram BOP(s)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the type of BOP valves of Biester to be the ram valves of McMahon as described in the claim as a substitution of one known valve for another in which one of ordinary skill in the art would predictably find success as the ram valve would function in the same manner and merely be activated in an alternative manner.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 5/7/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679